COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00147-CR


Kevin Wade Noonkester                      §   From THE 355th District Court

                                           §   of Hood County (CR10809)

v.                                         §   February 26, 2015

                                           §   Opinion by Justice Gardner

The State of Texas                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to reflect

the list of allegations to which Appellant pled true (paragraphs A, B, E, G, H, I,

and J) and not true (paragraphs C, D, and F) and which the trial court found true

(paragraphs A, B, C, D, E, G, H, I, and J) and to delete the $1,500 fine and $400

of the court costs. We also reform the trial court’s order to withdraw funds from

Appellant’s inmate trust account to reflect $515 instead of $2,415 and direct the

removal of $3,000 as a fine in the bill of costs. It is ordered that the judgment of

the trial court is affirmed as modified.

                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Anne Gardner______________
                                          Justice Anne Gardner